Exhibit 10.2

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

 

THIS RESTRICTED STOCK UNIT GRANT AGREEMENT (the “Agreement”), by and between
TWIN DISC, INCORPORATED (the “Company”) and ______________________ (the
“Employee”), is dated this 24th day of August, 2018 to memorialize an award of
restricted stock units of even date herewith.

 

WHEREAS, the Company adopted a Long-Term Incentive Compensation Plan in 2018
(the “Plan”), whereby the Compensation and Executive Development Committee of
the Board of Directors (the “Committee”) is authorized to grant restricted stock
units that entitle an employee of the Company receiving such award to shares of
common stock of the Company if the employee remains employed by the Company
through a specific date; and

 

WHEREAS, effective August 24, 2018 (the “Grant Date”), the Committee made an
award of restricted stock units to the Employee as an inducement to remain
employed by the Company and increase the Employee’s equity interest in the
Company.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereto agree as follows:

 

1. Restricted Stock Unit Grant.  Subject to the terms of the Plan, a copy of
which has been provided to the Employee and is incorporated herein by reference,
the Company grants to the Employee ______ restricted stock units (“RSUs”). Each
RSU represents the right to receive one share of common stock of the Company
(each a “Share”), subject to the terms and conditions and restrictions set forth
in this Agreement and the Plan.

 

2. Price Paid by Employee.  The price to be paid by the Employee for the RSUs
granted shall be         No          Dollars ($ 0.00) per share.

 

3. Transferability.  Until such time as the RSUs are settled by the issuance of
Shares in accordance with this Agreement and the Plan, neither the RSUs nor any
rights relating thereto may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Employee. Any attempt to assign,
pledge, attach, sell or otherwise transfer or encumber the RSUs or the rights
relating thereto shall be wholly ineffective.

 

4. Vesting.  Subject to Section 9 below, if the Employee continues to be
employed by the Company on the third anniversary of the Grant Date, the RSUs
granted hereby shall vest in their entirety, and the Employee shall be issued
the number of Shares represented by such RSUs. Such Shares shall be issued as
soon as practicable following such vesting date, but no later than the 15th day
of the third month of the calendar year after the calendar year in which the
RSUs vest.

 

5. Termination of Employment for Reasons Other than Death or
Disability.  Subject to Section 7 below, if the Employee’s employment with the
Company is terminated for any reason other than death or disability prior to the
third anniversary of the Grant Date, the RSUs granted hereby shall be forfeited.

 

6. Termination of Employment due to Death or Disability.  Subject to Section 9
below, if, prior to the third anniversary of the Grant Date, the Employee
terminates employment due to death or disability, the RSUs granted hereby shall
vest and the Employee (or the Employee’s beneficiary) shall be issued the number
of Shares represented by such RSUs. Subject to Section 9 below, the delivery of
such Shares shall occur (i) no later than 2½ months after the Employee’s
termination of employment due to death; or (ii) on the earlier of (A) the first
day of the seventh month following the date of the Employee’s termination of
employment due to disability or (B) the date of the Employee’s death. The
Committee shall conclusively determine whether the Employee shall be considered
permanently disabled for purposes of this restricted stock unit award.

 

7. Termination Following Change in Control.  Notwithstanding Sections 4, 5 and 6
of this Agreement, and subject to Section 9 below, if an event constituting a
Change in Control of the Company occurs and the Employee thereafter either
terminates employment for Good Reason or is involuntarily terminated by the
Company without cause, the RSUs granted hereunder shall immediately vest and
Shares represented by such RSUs shall be delivered. Subject to Section 9 below,
the delivery of such Shares shall occur on the earlier of (i) the first day of
the seventh month following the date of the Employee’s termination of
employment, or (ii) the date of the Employee’s death.  Employee’s continued
employment with the Company, for whatever duration, following a Change in
Control of the Company shall not constitute a waiver of his or her rights with
respect to this Section 7. Employee's right to terminate his or her employment
pursuant to this Subsection shall not be affected by his or her incapacity due
to physical or mental illness.  For purposes of this Section 7:

 

  

(a)

“Good Reason” shall mean any of the following, without the Employee’s written
consent:

 

  

(i)

the assignment to Employee of duties, responsibilities or status that constitute
a material diminution from his or her present duties, responsibilities and
status or a material diminution in the nature or status of Employee's duties and
responsibilities from those in effect as of the date hereof;

 

  

(ii)

a material reduction by the Company in the Employee's annual base salary as in
effect immediately prior to the Change in Control of the Company or as the same
shall be increased after the Change in Control of the Company;

 

  

(iii)

a material change in the geographic location at which the Employee must provide
services; or

 

  

(iv)

a material change in or termination of the Company’s benefit plans or programs
or the Employee’s participation in such plans or programs (outside of a good
faith, across-the-board reduction of general application) in a manner that
effectively reduces their aggregate value.

 

  

(b)

“Change in Control of the Company” shall be deemed to occur in any of the
following circumstances:

 

  

(i)

if there occurs a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
whether or not the Company is then subject to such reporting requirement;

 

  

(ii)

if any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act)
other than John Batten or any member of his family (the “Batten Family”), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company's then
outstanding securities;

 

  

(iii)

if during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement) there shall cease to be a majority of
the Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company's shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or

 

  

(iv)

upon the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the consummation of complete
liquidation of the Company or the sale or disposition by the Company of all or
substantially all the Company's assets.

 

(c)           To constitute a termination for Good Reason hereunder:

 

  

(i)

Termination of employment must occur within two years following the existence of
a condition that would constitute Good Reason hereunder; and

 

  

(ii)

Employee must provide notice to the Company of the existence of a condition that
would constitute Good Reason within 90 days following the initial existence of
such condition.  The Company shall be provided a provided a period of 30 days
following such notice during which it may remedy the condition.  If the
condition is remedied, the Employee’s subsequent voluntary termination of
employment shall not constitute termination for Good Reason based upon the prior
existence of such condition.

 

8. Dividend Equivalents. If, prior to the date the RSUs awarded to the Employee
are settled by the issuance of Shares, the Company declares a cash or stock
dividend with respect to shares of common stock of the Company, then, on the
payment date of the dividend, the Employee shall be credited with dividend
equivalents in an amount equal to the dividends that would have been paid to the
Employee if one share of common stock of the Company had been issued on the
Grant Date for each RSU granted to the Employee as set forth in this Agreement.
Such dividend equivalents shall be credited to a separate account (the
“Account”) maintained for the Employee on the books and records of the Company.
Such Account shall be maintained solely for purposes of calculating dividend
equivalents due to the Employee, and the Company shall not be obligated to set
aside any funds in the Account. Cash dividends credited to the Employee’s
Account shall not be adjusted for interest. The dividend equivalents, if any,
credited to the Employee’s Account shall be distributed (and, with respect to
stock dividends, shares of common stock of the Company shall be issued), only
if, when and to the extent the original RSUs to which they relate vest and are
settled, and if the RSUs to which dividend equivalents relate are forfeited,
such dividend equivalents shall also be forfeited.

 

9. Award Subject to Shareholder Approval of Plan. Notwithstanding any provision
of this Agreement to the contrary:

 

 

(a)

If the shareholders of the Company do not approve the Plan before August 1,
2019, any and all awards reflected in this Agreement shall be null and void.

 

 

(b)

If an event occurs prior to such shareholder approval that would otherwise
result in issuance of Shares prior to such shareholder approval (including, for
example, termination of the Employee’s employment due to death or disability),
such Shares shall not be issued unless and until such shareholder approval
occurs; and such shares shall be issued no later than 2 ½ months after the date
of such shareholder approval occurs (or, if later, the first day of the seventh
month following the Employee’s termination of employment for reasons other than
death).

 

10. Employment Status.  Neither this Agreement nor the Plan imposes on the
Company any obligation to continue the employment of the Employee.

 

 

        TWIN DISC, INCORPORATED

 

        By:           ____________________________________

        Its:           ____________________________________

 

        EMPLOYEE:

 

        __________________________________________

        [NAME]

 